[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 119 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 121 
This action was brought by the plaintiff, as assignee of between seven and eight hundred drivers in the street cleaning department, to recover for extra work performed by them in working more than eight hours per day between January 1st, 1892, and April 26th, 1894. The *Page 122 
referee has found as facts that extra work was performed by plaintiff's assignors; that they worked overtime with the understanding that they were to be paid therefor; that it was necessary in order to perform the work required by the department and that the city was liable therefor, and concluded by ordering judgment in favor of the plaintiff for $203,399, with costs. This judgment has been affirmed by the Appellate Division by a divided court and is now brought up for review in this court. The facts are without substantial conflict, the commissioners conceding that it was understood by the men that they were entitled to be paid for work overtime.
All of the questions of law involved have been satisfactorily disposed of by the Appellate Division, and there is but one question that requires further consideration here. Section 47 of the Consolidation Act provides that "It shall be the duty of the heads of all departments of said city, and of all boards and officers charged with the duty of expending or incurring obligations payable out of the moneys raised by tax in said city, so to regulate such expenditures for any purpose or object, that the same shall not in any one year exceed the amount appropriated by the board of estimate and apportionment for such purpose or object; and no charge, claim, or liability shall exist or arise against said city for any sum in excess of the amount appropriated for the several purposes." (L. 1882, ch. 410.) It is now claimed on behalf of the city that there can be no recovery in this case for the reason that the appropriation for street cleaning purposes was exhausted. The testimony upon the subject was delivered by Commissioner Andrews, who stated that he was allowed for his department in 1894 $2,361,000 and that his estimate of the amount necessary was $3,000,000, but he was obliged to get along with the lesser sum; and in answer to the question as to why the men were not paid for their overwork his answer was "Simply because of lack of appropriation." As we have seen, the work was performed between the 1st day of January, 1892, and the 26th day of April, 1894. We are not advised by the evidence as to the amount of the *Page 123 
appropriation for the years 1892 and 1893 or as to whether the appropriation was exhausted in those years so that the plaintiff's assignors could not be paid. We are inclined to the view that the evidence falls short of establishing a defense under this provision of the charter. There is, however, another answer to the contention of the appellant. Its answer was a general denial, and an allegation that the employment of the plaintiff's assignors was under a stated salary which was regularly paid to and accepted by them in full satisfaction and discharge for all services rendered. There is no allegation of want of funds or of a violation of section 47 of the Consolidation Act alleged as a defense. Section 500 of the Code of Civil Procedure provides that the answer must contain "A general or specific denial of each material allegation of the complaint controverted by the defendant, or of any knowledge or information thereof sufficient to form a belief;" also "A statement of any new matter constituting a defense or counterclaim, in ordinary and concise language without repetition." Under this provision of the Code all of the allegations of the complaint may be controverted by a denial and upon this pleading the defendant succeeds unless the plaintiff is able to establish the allegations of his complaint, in which case he becomes entitled to judgment unless the defendant has an independent defense consisting of new matter or counterclaim which he has set forth in his answer. In this case the plaintiff has established the allegations of his complaint. The referee has so found and this finding has been approved by the Appellate Division. He is, therefore, entitled to judgment unless the defendant has an independent defense. The provisions of the charter referred to were not set forth in the answer as a defense, and there is no allegation that the appropriation for either of the years for which the plaintiff's assignors worked for the city was exhausted or was insufficient to pay them, or that such deficiency existed at the time their services were rendered.
In the case of Milbank v. Jones (127 N.Y. 370-376) the rule was stated as follows: "The general denial put in issue *Page 124 
all matters which the plaintiff was bound to prove, nothing more. He was required to prove the contract entered into by the defendant, which was, on its face, valid. Having accomplished that he could not be compelled to enter into a controversy over matters not appearing in the contract involving the question of its validity or invalidity, because he had not been notified by the answer that the defendant proposed to assert his own participation in that which was a violation of law as a shield against the consequences of his agreement." In Brennan v.Mayor, etc., of N.Y. (62 N.Y. 365), the complaint alleged, in substance, that in March, 1871, the plaintiff was appointed by the comptroller of the city an attendant upon the Court of Common Pleas; that he entered upon his duties and continued to perform them until June 1st, 1872, and claimed the right to recover the balance of his salary unpaid. The defendant's answer was a denial of the allegation simply. It was held that, under the pleading, it was not competent for the defendant to prove that the appointment of the plaintiff was in excess of the number of employees allowed by law, or that the funds for the payment ofsuch employees were exhausted.
In so far as the highway laws are analogous to the question under consideration the want of funds was always available only as a defense. (Whitlock v. Town of Brighton, 2 App. Div. 23; affirmed without opinion in 154 N.Y. 781; McMahon v. Town ofSalem, 25 App. Div. 2; Quinn v. Town of Sempronius, 33 App. Div. 75;Boyce v. Town of Shawangunk, 40 App. Div. 602;Bidwell v. Town of Murray, 40 Hun, 196; Getty v. Town ofHamlin, 46 Hun, 5; Clapper v. Town of Waterford, 131 N.Y. 388,389.) Without following the authorities further we are clearly of the opinion that if such a defense is to be relied upon by the city, it should be set forth in the answer and an opportunity thus given to the plaintiff to ascertain the amount of the appropriation each year together with the amount of the expenditures thereunder, and as to whether the fund was exhausted, and, if so, when.
As to whether the provision of the charter referred to constitutes *Page 125 
a defense we do not now determine. That question is one of great importance and should not be determined without the aid of full argument and the views of the court below.
The judgment should be affirmed, with costs.
PARKER, Ch. J., GRAY, O'BRIEN, BARTLETT, VANN and WERNER, JJ., concur.
Judgment affirmed.